Decree and order affirmed, "with costs. All concur, except Sears, P. J., and Lewis, J., who dissent and vote for reversal on the law and facts and for an allowance of the claim on the ground that decedent’s withdrawals from the John Johnson Construction Company were not dividends nor were they paid by the' company nor received by Johnson with the intention that they should constitute dividends, but they were loans by the company to Johnson, which constitute a valid claim in favor of the company’s trustee in bankruptcy. (The decree disallows claim of trustee in bankruptcy against estate of decedent for corporate money used by decedent for personal expenses. The order denies motion to open the hearing.) Present — Sears, P. J., Thompson, Crosby, Lewis and Cunningham, JJ.